The Comp4 being read and allowed, Cap4 Bull opened case and the Comp4*5 were examined. They sa they were content wth w4 allowance Cap4 Adams gave on acc4 of under his hand but say that their allowance is short 3¿° of Meat 2 Days
the Respd4 desired longer Time, upon woh the court adjourned to Thursday next at 10 C A. M.
The Court being met according to adjournm4 Cap4 Bull Attr pro the Applts set forth the court that since the Court sat last they the App4*5 have *119Sufficient Provision but prays that Cap* Adams may be laid under obligation to continue the same woh was not granted but Cap* Adams Signifying in Court that he would carry it to them as becomes a Master to his Men and not take any advantage of them concerning this Complaint the Judge was then Pleased to pass the following Decree
Having heard and Considered the Complaints and the Pleas and Allegations on both Sides, and the Applts being willing to go to their Duty again and Cap* Jn° Adams the Respd* Signifying in Court that he would carry it to them as becomes a Master to his Men and not take any advantage of them concerning these Complaints Therefore I dismiss the Complaints and Order adjudge and Decree the Applts John Chip Wm Meadow — John Brook Tho: Rendy Henry Grey John White and John Brenton to pay the Costs of this Court amounting to £4, 16, 8 But order the Respd* Cap* John Adams to pay the sa Costs Down and Deduct the Same out of the sa Applts Wages each paying their proportionable part
Per Will. Whiting D. J. Amy